B 2100A (Form 2100A) (12/15)

                    UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA


In re: JAMES SIMMONS                                                                   Case No. 19-01991
         KEISHA SIMMONS


                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


                                                                                       WILMINGTON SAVINGS FUND SOCIETY DBA CHRISTIANA
 Wilmington Savings Fund Society, FSB, not in its individual capacity, but
                                                                                        TRUST, NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE
                solely as trustee of NYMT Loan Trust I
                                                                                                     FOR NYMT LOAN TRUST I


         Name of Transferee                                                                       Name of Transferor


Name and Address where notices to transferee                                           Court Claim # (if known): 12-2
should be sent:                                                                        Amount of Claim : $95,956.81
Fay Servicing, LLC                                                                     Date Claim Filed : 02/05/2020
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781                                                                   Phone : 312-291-3781
Last Four Digits of Acct #: 2512                                                       Last Four Digits of Acct #: 2512


Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781
Last Four Digits of Acct #: 2512


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By: /s/ Arvind Nath Rawal                                                                Date : 03/16/2021
AIS Portfolio Services, LP as agent
Transferee/Transferee’s Agent



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                            Case 5:19-bk-01991-MJC          Doc 57 Filed 03/16/21 Entered 03/16/21 20:45:20                Desc
                                                            Main Document     Page 1 of 2
                                              UNITED STATES BANKRUPTCY COURT
                                              MIDDLE DISTRICT OF PENNSYLVANIA
                                                   WILKES-BARRE DIVISION

                                                                  )
 Case JAMES SIMMONS and KEISHA SIMMONS                            )    Case No. 19-01991
Name:                                                             )    Judge Name: ROBERT N. OPEL II
                                                                  )
                                                                  )    Chapter: 13


                                                  CERTIFICATE OF SERVICE



PLEASE BE ADVISED that on 03/16/2021 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3001(e)(2)(the “Bankruptcy Rules”), Wilmington Savings Fund Society, FSB, not in its individual
capacity, but solely as trustee of NYMT Loan Trust I filed Transfer of Claim.


The filing of this Transfer of Claim, via the Court’s Electronic Filing system, constitutes service upon the
Chapter 13 Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3001(e)(2) and all
applicable Bankruptcy Rules.

I hereby certify that on 03/16/2021 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid

 Debtor:
      JAMES SIMMONS and KEISHA SIMMONS
      389 ROLLING HILLS DRIVE
      EAST STROUDSBURG, PA 18302

I hereby certify that on 03/16/2021 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

 Trustee:
      CHARLES J DEHART III
      8125 ADAMS DRIVE SUITE A
      HUMMELSTOWN, PA 17036

 Debtor's counsel:
      ARM LAWYERS
      PATRICK JAMES BEST
      18 NORTH 8TH STREET
      STROUDSBURG, PA 18360

 All Parties in Interest
 All Parties requesting Notice

                                                 By: /s/ Arvind Nath Rawal
                                                     Arvind Nath Rawal, AIS Portfolio Services, LP as agent
                                                     Transferee/Transferee’s Agent




                      Case 5:19-bk-01991-MJC     Doc 57 Filed 03/16/21 Entered 03/16/21 20:45:20     Desc
                                                 Main Document     Page 2 of 2
